          Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 1 of 16



LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
30 East 39th Street, Second Floor
New York, NY 10016
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff, FLSA Collective Plaintiffs
and the Class

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JUSTO CANO,
on behalf of himself,
FLSA Collective Plaintiffs                                       Case No:
and the Class,

                    Plaintiff,
                                                                 CLASS AND
                                                                 COLLECTIVE
                                                                 ACTION COMPLAINT
                       v.

SEBASTIAN’S PIZZERIA INC.
     d/b/a LAZZARA’S PIZZA CAFE & RESTAURANT,
SEBASTIAN LAZZARA, and
ANTHONY LAZZARA,

                     Defendants.



       Plaintiff, JUSTO CANO (“Plaintiff”), on behalf of himself and others similarly situated,

by and through his undersigned attorneys, hereby files this Class and Collective Action

Complaint against Defendants, SEBASTIAN’S PIZZERIA INC. d/b/a LAZZARA’S PIZZA

CAFE & RESTAURANT (the “Corporate Defendant”), SEBASTIAN LAZZARA and

ANTHONY LAZZARA (the “Individual Defendants,” and collectively with the Corporate

Defendants, the “Defendants”) and states as follows:




                                                 1
              Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 2 of 16



                                         INTRODUCTION

         1.       Plaintiff alleges, pursuant to the Fair Labor Standards Act, as amended, 29 U.S.C.

§§201 et. seq. (“FLSA”), that he and others similarly situated are entitled to recover from

Defendants: (1) compensation for unpaid off-the-clock work, including unpaid overtime

premium, due to time shaving, (2) liquidated damages, and (3) attorneys’ fees and costs.

         2.       Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he

and others similarly situated are entitled to recover from Defendants: (1) unpaid minimum

wages, including those resulting from Defendants’ unlawful deduction of a tip credit, (2)

compensation for unpaid off-the-clock work, including unpaid overtime premium, due to time

shaving, (3) statutory penalties, (4) liquidated damages and (5) attorneys’ fees and costs.

                                      JURISDICTION AND VENUE

         3.       This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b),

28 U.S.C. §§1331, 1337 and 1343, and has supplemental jurisdiction over Plaintiff’s state law

claims pursuant to 28 U.S.C. §1367.

         4.       Venue is proper in the Southern District pursuant to 28 U.S.C. §1391.

                                              PARTIES

         5.       Plaintiff, JUSTO CANO, for all relevant time periods, was a resident of New

York County, New York.

         6.       Corporate Defendant, SEBASTIAN’S PIZZERIA INC. d/b/a LAZZARA’S

PIZZA CAFE & RESTAURANT, is a domestic business corporation organized under the laws

of New York, with a principal place of business located at 221 West 38th Street, New York, NY

10018.




                                                  2
         Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 3 of 16



       10.    Individual Defendant, SEBASTIAN LAZZARA is an owner of SEBASTIAN’S

PIZZERIA, INC. d/b/a LAZZARA’S PIZZA CAFE AND RESTAURANT. Defendant

SEBASTIAN LAZZARA exercises operational control as it relates to all employees including

Plaintiff, FLSA Collective Plaintiffs and the Class. SEBASTIAN LAZZARA frequently visited

LAZZARA’S PIZZA CAFE & RESTAURANT. He exercises the power to (and also delegates

to managers and supervisors the power to) fire and hire employees, supervise and control

employee work schedules and conditions of employment, and determine the rate and method of

compensation of employees including those of Plaintiff, FLSA Collective Plaintiffs and the

Class. At all times, employees could complain to SEBASTIAN LAZZARA directly regarding

any of the terms of their employment, and SEBASTIAN LAZZARA had the authority to effect

any changes to the quality and terms of employees’ employment, including changing their

schedule, compensation, or terminating or hiring such employees, and to reprimand any

employees for performing their job duties improperly.

       11.    Individual Defendant, ANTHONY LAZZARA is an owner of SEBASTIAN’S

PIZZERIA, INC. d/b/a LAZZARA’S PIZZA CAFE AND RESTTAURANT. Defendant

ANTHONY LAZZARA exercises operational control as it relates to all employees including

Plaintiff, FLSA Collective Plaintiffs and the Class. ANTHONY LAZZARA frequently visited

LAZZARA’S PIZZA CAFE & RESTAURANT. He exercises the power to (and also delegates

to managers and supervisors the power to) fire and hire employees, supervise and control

employee work schedules and conditions of employment, and determine the rate and method of

compensation of employees including those of Plaintiff, FLSA Collective Plaintiffs and the

Class. At all times, employees could complain to ANTHONY LAZZARA directly regarding any

of the terms of their employment, and ANTHONY LAZZARA had the authority to effect any




                                               3
          Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 4 of 16



changes to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees, and to reprimand any employees for

performing their job duties improperly.

       12.     At all relevant times, SEBASTIAN’S PIZZERIA INC. d/b/a LAZZARA’S

PIZZA CAFE AND RESTAURANT was and continues to be an “enterprise engaged in

commerce” within the meaning of the FLSA.

       13.     At all relevant times, the work performed by Plaintiff, FLSA Collective Plaintiffs

and Class members was directly essential to the business operated by Defendants.

                      FLSA COLLECTIVE ACTION ALLEGATIONS

       14.     Plaintiff brings claims for relief as a collective action pursuant to FLSA Section

16(b), 29 U.S.C. § 216(b), on behalf of all current and former non-exempt employees, including

but not limited to waiters, busboys, runners, servers, food preparers, dishwashers, bartenders and

bar-backs employed by Defendants on or after the date that is six years before the filing of the

Complaint (“FLSA Collective Plaintiffs”).

       15.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and

have been similarly situated, have had substantially similar job requirements and pay provisions,

and are and have been subjected to Defendants’ decisions, policies, plans, programs, practices,

procedures, protocols, routines, and rules, all culminating in a willful failure and refusal to pay

them overtime premium at one and one half times their straight time base hourly rates for each

hour worked in excess of forty (40) per workweek due to a policy of time shaving. Plaintiff’s

claims stated herein are essentially the same as those of the other FLSA Collective Plaintiffs.

       16.     The claims for relief are properly brought under and maintained as an opt-in

collective action pursuant to §16(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective




                                                 4
          Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 5 of 16



Plaintiffs are readily ascertainable. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from the Defendants. Notice can be

provided to the FLSA Collective Plaintiffs via first class mail to the last address known to

Defendants.

                      RULE 23 CLASS ALLEGATIONS – NEW YORK

       17.     Plaintiff brings claims for relief pursuant to the Federal Rules of Civil Procedure

(“F.R.C.P.”) Rule 23, on behalf of all current and former non-exempt employees, including but

not limited to waiters, busboys, runners, servers, food preparers, dishwashers, bartenders,

delivery persons and bar-backs employed by Defendants on or after the date that is six years

before the filing of the Complaint (the “Class Period”).

       18.     All said persons, including Plaintiff, are referred to herein as the “Class.” The

Class members are readily ascertainable. The number and identity of the Class members are

determinable from the records of Defendants. The hours assigned and worked, the position held,

and rates of pay for each Class member may also be determinable from Defendants’ records. For

purposes of notice and other purposes related to this action, their names and addresses are readily

available from Defendants. Notice can be provided by means permissible under F.R.C.P. 23.

       19.     The proposed Class is so numerous such that a joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the Court.

Although the precise number of such persons is unknown because the facts on which the

calculation of that number rests presently within the sole control of Defendants, there is no doubt

that there are more than forty (40) members of the Class. The Class further includes a subclass of

tipped employees comprised of waiters, servers, runners, delivery persons and busboys (“Tipped




                                                 5
          Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 6 of 16



Subclass”) who also number more than forty (40). Plaintiff is a member of both the Class and

the Tipped Subclass.

       20.     Plaintiff’s claims are typical of those claims that could be alleged by any member

of the Class, and the relief sought is typical of the relief, that would be sought by each member

of the Class in separate actions. All the Class members were subject to the same corporate

practices of Defendants, including (i) failing to pay overtime premium due to a policy of time

shaving, (ii) failing to provide wage statements in compliance with the New York Labor Law,

and (iii) failing to provide wage and hour notices upon hiring and as required thereafter, pursuant

to the New York Labor Law. Defendants’ corporate-wide policies and practices affected all

Class members similarly, and Defendants benefited from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiffs and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures. With

respect to the Tipped Subclass, Defendants unlawfully claimed a tip credit without satisfying all

statutory requirements for taking a tip credit.

       21.     Plaintiff is able to fairly and adequately protect the interests of the Class and has

no interests antagonistic to the Class. Plaintiff is represented by attorneys who are experienced

and competent in both class action litigation and employment litigation and have previously

represented plaintiffs in wage and hour cases.

       22.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of the wage and hour litigation

where individual class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute common claims in a single forum simultaneously, efficiently, and




                                                  6
          Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 7 of 16



without the unnecessary duplication of efforts and expense that numerous individual actions

engender. Because losses, injuries and damages suffered by each of the individual Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Class

members to redress the wrongs done to them. On the other hand, important public interests will

be served by addressing the matter as a class action. The adjudication of individual litigation

claims would result in a great expenditure of Court and public resources; however, treating the

claims as a class action would result in a significant saving of these costs. The prosecution of

separate actions by individual members of the Class would create a risk of inconsistent and/or

varying adjudications with respect to the individual members of the Class, establishing

incompatible standards of conduct for Defendants and resulting in the impairment of class

members’ rights and the disposition of their interests through actions to which they were not

parties. The issues in this action can be decided by means of common, class-wide proof. In

addition, if appropriate, the Court can, and is empowered to, fashion methods to efficiently

manage this action as a class action.

       23.     Defendants and other employers throughout the state violate the New York Labor

Law. Current employees are often afraid to assert their rights out of fear of direct or indirect

retaliation. Former employees are fearful of bringing claims because doing so can harm their

employment, future employment, and future efforts to secure employment. Class actions provide

class members who are not named in the Complaint a degree of anonymity, which allows for the

vindication of their rights while eliminating or reducing these risks.

       24.     There are questions of law and fact common to the Class which predominate over

any questions affecting only individual class members, including:




                                                 7
Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 8 of 16



    a) Whether Defendants employed Plaintiff and the Class within the meaning of

       the New York law;

    b) What are and were the policies, practices, programs, procedures, protocols and

       plans of Defendants regarding the types of work and labor for which

       Defendants did not pay the Class members properly;

    c) At what common rate, or rates subject to common methods of calculation, was

       and are Defendants required to pay the Class members for their work;

    d) Whether Defendants properly notified Plaintiff and the Class members of their

       hourly rate and overtime rate;

    e) Whether Defendants properly provided notice to members of the Tipped

       Subclass that Defendants were taking a tip credit;

    f) Whether Defendants provided proper wage statements informing the Tipped

       Subclass members of the amount of tip credit taken for each payment period,

       their proper overtime rate of compensation and other information required to

       be provided on wage statements, as required under the New York Labor Law;

    g) Whether Defendants established the tip payment structure for the Tipped

       Subclass members;

    h) Whether Defendants took the proper amount of tip credit allowance under the

       New York Labor Law;

    i) Whether Defendants required Tipped Subclass members to perform non-

       tipped duties exceeding twenty percent (20%) of each workday;

    j) Whether Defendants established the tip payment structure for Class members

       without the agreement or consent of the Class members;




                                    8
          Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 9 of 16



               k) Whether Defendants provided to Plaintiff and Class members proper wage and

                   hour notices at date of hiring, per requirements of the New York Labor Law;

               l) Whether Defendants provided to Plaintiff and Class members proper wage

                   statements with each payment of wages as required by New York Labor Law;

               m) Whether Defendants paid Plaintiff and Class members overtime premium at

                   one and one half times their straight time base hourly rates for all hours

                   worked in excess of forty (40) each workweek;

               n) Whether Defendants required Plaintiff and Class members to perform unpaid

                   off-tbe-clock work; and

               o) Whether Defendants paid Plaintiff and Tipped Subclass members the state

                   minimum wage for all hours worked.

                                   STATEMENT OF FACTS

        25.    In or around January 2008, Plaintiff JUSTO CANO was hired by Defendants to

work as a delivery worker for Defendant’s Pizzeria located at 221 West 38th Street, New York,

NY 10018. Plaintiff’s employment by Defendants terminated in January 2019.

        26.    During his employment by Defendants, Plaintiff worked over forty (40) hours per

week.

        27.    Specifically, Plaintiff worked four (4) days per week for ten (10) hours per day,

from 11:00 A.M. to 9:00 P.M., and one (1) day per week for three (3) hours, from 11:00 A.M. to

2:00 P.M., for a total of forty-three (43) hours per week.

        28.    Plaintiff and other delivery persons were expected to work, but not permitted to

clock in, until the first delivery order arrived, usually around 11:45 A.M. Plaintiff and other

employees were not paid for this off the clock work.




                                                 9
         Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 10 of 16



        29.     From 2008 through 2016, Plaintiff CANO received an hourly rate of $5.00. From

January 1, 2017 to December 31, 2017, Plaintiff CANO received an hourly rate of $7.50. From

January 1, 2018 to December 31, 2018, Plaintiff CANO received an hourly rate of $8.65. From

January 1, 2019 to January 31, 2019, Plaintiff CANO received an hourly rate of $10.00. Other

tipped employees received similar pay rates.

        30.     At all relevant times, Plaintiff worked a total of more than forty (40) hours each

workweek. However, Defendants never paid him overtime premium for those hours he worked

in excess of forty (40) each workweek, due to a policy of time shaving. Similarly, FLSA

Collective Plaintiffs and Class Members were not paid their overtime premium for hours that

they worked in excess of forty (40) each workweek.

        31.     During Plaintiff’s employment by Defendants, Defendants compensated Plaintiff

at a “tip credit” minimum wage, which was at all relevant times below the New York State

minimum wages. Similarly, Tipped Subclass members were paid at sub-minimum wage “tip

credit” base hourly rates. However, because Defendants failed to fulfill all requirements for a tip

credit, all tip credits taken were invalid.

        32.     Plaintiff and Tipped Subclass members did not receive notice that Defendants

were claiming a tip credit on tipped employees’ compensation. They were never informed that

Defendants were claiming a tip credit allowance. They also never received any notice on their

wage statements of the amount of tip credit allowance taken for each payment period, or the

hourly rate of tip credit deduction.

        33.     Plaintiff and Tipped Subclass members were required to spend more than 20% of

their working time, or more than two (2) hours per shift engaged in non-tipped activities.

Specifically, Plaintiff, FLSA Collective Plaintiffs, and Tipped Subclass members were required




                                                10
           Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 11 of 16



to shop for supplies and meat, distribute flyers inside the restaurant, and run errands for the

owner such as taking his clothes to the laundromat, for more than 20% of their working time, or

more than two (2) hours per shift.

        34.    Defendants never provided Plaintiff with wage notices, as required by the NYLL.

Similarly, FLSA Collective Plaintiffs and Class Members were never provided with any wage

notices.

        35.    Defendants did not provide Plaintiff with proper wage statements at all relevant

times. Class members also received defective wage statements that did not comply with the

NYLL.

        36.    Plaintiff, FLSA Collective Plaintiffs, and Class members were required by

Defendants to perform unpaid off-the-clock work, resulting in unpaid wages and overtime

premium.

        37.    At no time during the relevant time periods did Defendants provide Plaintiff or

Tipped Subclass Class members with wage notices or proper wage statements as required by

NYLL. Defendants also failed to disclose the hourly rate of tip credit taken, or the amount of tip

credit claimed in each pay period on the wage statements provided to Tipped Subclass Members.

        38.    Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff, FLSA

Collective Plaintiffs and Class members, in this litigation and has agreed to pay the firm a

reasonable fee for its services.

                                     STATEMENT OF CLAIM

                                           COUNT I

           VIOLATION OF THE FAIR LABOR STANDARDS ACT ON BEHALF OF

                   PLAINTIFFS AND FLSA COLLECTIVE PLAINTIFFS




                                               11
         Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 12 of 16



       39.     Plaintiff realleges and reavers Paragraphs 1 through 38 of this class and collective

action Complaint as if fully set forth herein.

       40.     At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiff and FLSA Collective Plaintiffs are

covered individuals within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       41.     At all relevant times, Defendants employed Plaintiff and FLSA Collective

Plaintiffs within the meaning of the FLSA.

       42.      At all relevant times, SEBASTIAN’S PIZZERIA INC. had gross annual revenues

in excess of $500,000.00.

       43.     At all relevant times, the Defendants had a policy and practice of failing to pay

the statutory minimum wage to Plaintiff and Tipped Subclass members for all hours worked. As

factually described above, Defendants were not entitled to claim any tip credits under the FLSA.

       44.     At all relevant times, Defendants engaged in a policy and practice of refusing to

pay overtime compensation at the statutory rate of time and one-half to Plaintiff and FLSA

Collective Plaintiffs for their hours worked in excess of forty (40) hours per workweek, due to a

policy of time shaving.

       45.     Plaintiff is in possession of certain records concerning the number of hours

worked by Plaintiff and FLSA Collective Plaintiffs and the actual compensation paid to Plaintiff

and FLSA Collective Plaintiffs. Further records concerning these matters should be in the

possession and custody of the Defendants. Plaintiff intends to obtain all records by appropriate

discovery proceedings to be taken promptly in this case and, if necessary, will then seek leave of

Court to amend this Complaint to set forth the precise amount due.




                                                 12
         Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 13 of 16



       46.     Defendants failed to properly disclose or apprise Plaintiff and FLSA Collective

Plaintiffs of their rights under the FLSA.

       47.     As a direct and proximate result of Defendants’ willful disregard of the FLSA,

Plaintiff and FLSA Collective Plaintiffs are entitled to liquidated (i.e., double) damages pursuant

to the FLSA.

       48.     Due to the intentional, willful and unlawful acts of Defendants, Plaintiff and

FLSA Collective Plaintiffs suffered damages in an amount not presently ascertainable of unpaid

minimum wages, unpaid overtime premium, and an equal amount as liquidated damages.

       49.     Plaintiff and FLSA Collective Plaintiffs are entitled to an award of their

reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §216(b).



                                             COUNT II

VIOLATION OF THE NEW YORK LABOR LAW ON BEHALF OF PLAINTIFFS AND

                                       CLASS MEMBERS

       50.     Plaintiff realleges and reavers Paragraphs 1 through 49 of this class and collective

action Complaint as if fully set forth herein.

       51.     At all relevant times, Plaintiff and Class members were employed by the

Defendants within the meaning of the New York Labor Law, §§2 and 651.

       52.     Defendants willfully violated Plaintiff and Class members’ rights by failing to pay

them minimum wages in the lawful amount for hours worked. As factually described above,

Defendants were not entitled to claim any tip credits under NYLL with respect to the Tipped

Subclass.

       53.     Defendants willfully violated Plaintiff and Class members’ rights by refusing to




                                                 13
         Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 14 of 16



compensate them for off-the-clock hours during which they were required to work, including

overtime hours;

       54.      Defendants failed to properly notify employees of their hourly pay rate and

overtime rate, in direct violation of the New York Labor Law.

       55.      Defendants failed to provide a proper wage and hour notice, at the date of hiring

and annually, to all non-exempt employees per requirements of the New York Labor Law.

       56.      Defendants failed to provide proper wage statements with every payment as

required by New York Lab. Law § 195(3).

       57.      Due to the Defendants’ New York Labor Law violations, Plaintiff and Class

members are entitled to recover from Defendants their unpaid minimum wages, compensation

for unpaid off-the-clock hours worked including overtime hours, damages for unreasonably

delayed payments, reasonable attorneys’ fees, liquidated damages, statutory penalties and costs

and disbursements of the action.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, FLSA Collective Plaintiffs and Class

members, respectfully requests that this Court grant the following relief:

             a. A declaratory judgment that the practices complained of herein are unlawful

                under the FLSA and the New York Labor Law;

             b. An injunction against Defendants and their officers, agents, successors,

                employees, representatives and any and all persons acting in concert with them as

                provided by law, from engaging in each of the unlawful practices, policies and

                patterns set forth herein;




                                                14
Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 15 of 16



 c. An award of damages to Plaintiff, retroactive to the date of his discharge and

    prior, for all lost wages and benefits, past and future, back and front pay, resulting

    from Defendants’ unlawful employment practices and to otherwise make him

    whole for any losses suffered as a result of such unlawful employment practices;

 d. An award of unpaid minimum wages due under the New York Labor Law;

 e. An award of unpaid compensation, including overtime compensation, due to

    Defendants’ policy of requiring unpaid off-the-clock work under the New York

    Labor Law;

 f. An award of statutory penalties as a result of Defendants’ failure to comply with

    New York Labor Law wage notice and wage statement requirements;

 g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

    failure to pay overtime premium, pursuant to 29 U.S.C. § 216;

 h. An award of liquidated and/or punitive damages as a result of Defendants’ willful

    failure to pay minimum wage and wages for off-the-clock work including

    overtime hours, pursuant to the New York Labor Law;

 i. An award of prejudgment and post judgment interest, costs and expenses of this

    action together with reasonable attorneys’ and expert fees and statutory penalties;

 j. Designation of Plaintiff as Representatives of the FLSA Collective Plaintiffs;

 k. Designation of this action as a class action pursuant to F.R.C.P. 23;

 l. Designation of Plaintiff as Representatives of Class; and

 m. Such other and further relief as this Court deems just and proper.




                                     15
         Case 1:19-cv-02595-ALC Document 1 Filed 03/22/19 Page 16 of 16



                                               JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.

Dated: March 22, 2019

                                                 Respectfully submitted,

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 30 East 39th Street, Second Floor
                                                 New York, NY 10016
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff, FLSA Collective Plaintiffs
                                                 and the Class

                                          By: /s/ C.K. Lee         .
                                                C.K. Lee (CL 4086)




                                                     16
